UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                              UNITED STATES

                                                         v.

                               Senior Airman ANDREW L. FAIRCHILD
                                        United States Air Force

                                                  ACM 38812

                                                6 January 2016

            Sentence adjudged 11 February 2015 by GCM convened at MacDill Air
            Force Base, Florida. Military Judge: Matthew S. Ward (sitting alone).

            Approved Sentence: Bad-conduct discharge, confinement for 13 months,
            forfeiture of all pay and allowances, and reduction to E-1.

            Appellate Counsel for the Appellant: Lieutenant Colonel Joy L. Primoli.

            Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                      Before

                                ALLRED, MITCHELL, and MAYBERRY
                                     Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                     under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).

  The court-martial order (CMO), dated 1 May 2015, does not correctly reflect the pen and ink changes to
Specification 1 of Charge II, and to the Specification of Charge III, which were both changed from “at or near
Incirlik AB, TU” to “at or near Bodrum, TU.” The court orders the promulgation of a corrected CMO.
Additionally, the court notes that both the staff judge advocate’s recommendation (SJAR), dated 20 Mar 2015, and
SJAR Addendum, dated 28 Apr 2015, do not include Attachment 3, the pretrial agreement (it is included in the
Record of Trial as Appellate Exhibits II and III). The SJAR also indicates the victim did not provide an impact
statement, which is inconsistent with the election noted on the first endorsement of the Submission of Matters letter
signed by the victim’s mother on 11 February 2015. These clerical errors do not require the SJAR or Addendum to
be re-accomplished.
Accordingly, the approved findings and sentence are

                                     AFFIRMED.



             FOR THE COURT


             LEAH M. CALAHAN
             Clerk of the Court




                                           2          ACM 38812